Citation Nr: 1724733	
Decision Date: 06/29/17    Archive Date: 07/10/17

DOCKET NO.  15-31 744	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1. Whether new and material evidence has been received to reopen the claim of entitlement to service connection for mood disorder.

2. Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and mood disorder.

3. Entitlement to service connection for diverticulitis.

4. Entitlement to service connection for a sinus disability.

5. Entitlement to service connection for erectile dysfunction.

6. Entitlement to service connection for obstructive sleep apnea.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States
WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

C. Orie, Associate Counsel


INTRODUCTION

The Veteran served in the United States Army from January 1977 to April 1979.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a May 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  

The Veteran provided testimony before the undersigned Veterans Law Judge at a Central Office Board hearing in January 2017.  A transcript of that hearing is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for an acquired psychiatric disorder, obstructive sleep apnea, diverticulitis, and erectile dysfunction are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).





FINDINGS OF FACT

1.  In an unappealed April 2003 rating decision, the RO denied the Veteran's claim of entitlement to service connection for mood disorder, claimed as bipolar disorder.

2.  The evidence associated with the claims file subsequent to the RO's April 2003 denial of his service connection claim is not cumulative or redundant and is new and material.

3.  The Veteran's rhinitis is attributable to his period of service.


CONCLUSIONS OF LAW

1.  The April 2003 rating decision denying entitlement to service connection for mood disorder is final.  38 U.S.C. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2002).

2.  Since the April 2003 rating decision, new and material evidence has been received to reopen the claim for service connection for mood disorder.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(b) (2016).

3.  Resolving all reasonable doubt in favor of the Veteran, the criteria for service connection for allergic rhinitis have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

New and Material Evidence

Generally, a claim which has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims (CAVC) has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The CAVC further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Veteran contends his acquired psychiatric disabilities, to include mood disorder, were incurred during service.  Notably, the Veteran first alleged a nexus between service and an acquired psychiatric disorder, specifically bipolar disorder, in a statement in support of claim received in December 2002.  Evidence of record at that time included service treatment records (STRs) which did not reflect lay or medical evidence of a psychiatric disorder.  Also of record were the Veteran's post-service treatment records, which diagnosed mood disorder secondary to substance dependence.

An April 2003 rating decision denied service connection for mood disorder, reasoning that there was no evidence that the Veteran's diagnosed mood disorder was related to his period of service.  By letter dated April 21, 2003, the Veteran was notified of this denial and his appellate rights.  However, the Veteran did not appeal this decision, and new and material evidence was not received, within one year from the date of notice of decision.  Thus, the April 2003 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2002).

Evidence received since the April 2003 rating decision includes the lay evidence from the Veteran and his fellow servicemen, detailing events during service.  The Veteran contends that these events have caused his acquired psychiatric disorders.  Under these circumstances, the Board finds that new and material evidence has been received to reopen the Veteran's claim of entitlement to service connection for mood disorder.  Shade, 24 Vet. App. 110 (2010). 

The Board defers adjudication of the claim on the merits pending additional development.

Service Connection

The Board notes that it has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting its decision, there is no requirement that the Board discuss every piece of evidence in the record.  The Board will summarize the relevant evidence, as deemed appropriate, and the Board's analysis will focus on what the evidence shows, or fails to show, as to the claim.  See Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).

Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In evaluating a claim, the Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a); Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Lay evidence can also be competent and sufficient evidence of a diagnosis if (1) the medical issue is within the competence of a layperson, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

If the evidence is competent, the Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this regard, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995).

A Veteran bears the evidentiary burden to establish all elements of a service connection claim, including the nexus requirement.  See Fagan v. Shinseki, 573 F.3d 1282, 1287-88 (2009); see also Walker v. Shinseki, 708 F.3d 1331, 1334 (Fed. Cir. 2013).  In making its ultimate determination, the Board must give a veteran the benefit of the doubt on any issue material to the claim when there is an approximate balance of positive and negative evidence.  See Fagan, 573 F.3d at 1287 (quoting 38 U.S.C. § 5107(b)).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

The Veteran avers that his current sinus disability is related to his period of service.  Specifically, the Veteran reports that during service, he was often treated for nasal congestion and allergy symptoms.  He contends that such symptoms have continued since discharge from service to present day.

The Veteran's service treatment records reflect that he was often treated for nasal congestion with over-the-counter medication.  However, upon discharge, the Veteran's relevant systems were noted as clinically normal.

The record includes a letter from the Veteran's treating physician's assistant.  In the letter, the physician's assistant states that the Veteran's current chronic allergic rhinitis is the same disability he experienced during his period of service, but the condition has gotten progressively worse over the years.  See Letter from S.D. dated March 10, 2017.

Given the above, and the lack of evidence against the Veteran's claim, the Board finds that service connection for allergic rhinitis is warranted.


ORDER

The claim for entitlement to service connection for a mood disorder is reopened.  To this extent only, the appeal is granted.

Entitlement to service connection for allergic rhinitis is granted.





REMAND

As for the remaining issues on appeal, the Board finds that additional development is warranted prior to appellate adjudication.

Diverticulitis

The Veteran seeks service connection for his diagnosed diverticulitis.  He contends that during service, he often had abdominal cramps and pain.  He also reports that he had nodules on his abdomen, which he believes are related to his current diverticulitis disability. 

To date, the Veteran has not been afforded a VA examination to determine if his diverticulitis is related to his period of service.  Given the Veteran's contentions and the evidence of record, the Board finds that a VA examination is required prior to adjudication of this issue.  McClendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

Obstructive Sleep Apnea

Similarly, the Veteran has not been afforded a VA examination to determine the nature and etiology of his obstructive sleep apnea.  Upon remand, he should be examined to determine if his obstructive sleep apnea is related to his period of service, or alternatively, his now service-connected allergic rhinitis.  McClendon, 20 Vet. App. at 81.

Acquired Psychiatric Disability

In support of his claim, the Veteran reports experiencing racism and harsh treatment in the military.  He also recounts an incident in which he witnessed several of his fellow servicemen drown during a training exercise.  Upon remand, the RO should attempt to verify the Veteran's reports of a drowning incident during a training exercise.  Then, after any additional development is complete, schedule the Veteran for a VA examination to determine the nature and etiology his acquired psychiatric disabilities.  For purposes of the examination, the examiner should accept as true the Veteran's contentions of harsh treatment during service.

Erectile Dysfunction

The Veteran has submitted medical records which demonstrate that the Veteran's erectile dysfunction is related to his prescribed psychiatric medications.  As this issue is inextricably intertwined with the issue being remanded, the Board will defer adjudication of this issue, pending the outcome of the remanded claim.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain any outstanding treatment records and associate them with the claims file.

2.  Contact the Veteran and request specific details on the drowning incident he reports he witnessed during service.  Upon receipt of any additional detail from the Veteran, the RO should attempt to verify the drowning incident.

Attempts for verification should include, but are not limited to, requests for unit history records or any other corroborating records from the Joint Service Records Research Center (JSRRC).  Any negative responses should be included in the claims file.

3.  After records development, schedule the Veteran for a VA examination to determine the nature and etiology of his acquired psychiatric disabilities.  The claims file and a copy of this remand directive should be made available to the examiner.

Upon review of the claims file and examination of the Veteran, the examiner should respond to the following:

a) For each psychiatric disability diagnosed, is it at least as likely as not (i.e. a 50 percent probability or greater) that the disability was onset in, caused by, or otherwise etiologically related to service?

b) If not, for each psychiatric disability diagnosed, is it at least as likely as not (i.e. a 50 percent probability or greater) that the disability was caused or aggravated by his service-connected disabilities?

For the purposes of the examination, the examiner should accept as true the Veteran's contentions of harsh treatment in service.  The examiner is requested to review the Veteran's description of service circumstances during the January 2017 hearing, and comment as to whether there is any medical reason to accept the Veteran's belief that his current psychiatric disorder had its onset in service or is otherwise related to service.

The examiner should provide a complete rationale for any opinions rendered.

4.  Schedule the Veteran for a VA examination to determine the nature and etiology of his diverticulitis disability.  The claims file and a copy of this remand directive should be made available to the examiner.

Upon review of the claims file and examination of the Veteran, the examiner should respond to the following:

a) Is it at least as likely as not (i.e. a 50 percent probability or greater) that the Veteran's diverticulitis had its onset in or is etiologically related to his period of service?

The examiner is requested to review the Veteran's description of service symptoms during the January 2017 hearing, and comment as to whether there is any medical reason to accept the Veteran's belief that his current diverticulitis had its onset in service or is otherwise related to service.

The examiner should provide a complete rationale for any opinions rendered.

5.  Schedule the Veteran for a VA examination to determine the nature and etiology of his obstructive sleep apnea.  The claims file and a copy of this remand directive should be made available to the examiner.

Upon review of the claims file and examination of the Veteran, the examiner should respond to the following:

a) Is it at least as likely as not (i.e. a 50 percent probability or greater) that the Veteran's obstructive sleep apnea had its onset in service or is otherwise related to service, OR has been caused or aggravated by his service-connected allergic rhinitis?

The examiner should provide a complete rationale for any opinions rendered.

The examiner is requested to review the Veteran's description of apnea symptoms during the January 2017 hearing, and comment as to whether there is any medical reason to accept the Veteran's belief that his current sleep apnea had its onset in service or is otherwise related to service or his allergic rhinitis.

6.  Readjudicate the claims.  If any benefits sought on appeal remain denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


